Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 05/26/2022. 
Priority
This application, Pub. No. US 2021/0140970 A1, published 05/13/2021, is a § 371 National Stage of International Patent Application No. PCT/EP2017/063676, filed 06/06/2017, Pub. No. WO 2017/211799 (A1), published 12/14/2017, which claims foreign priority to DK PA 2016 00339, filed 06/09/2016. 
Status of Claims
Claims 31 and 33-52 are currently pending.  Claims 1-30 have been cancelled, and Claims 31-52 have been added, as set forth in Applicant’s Preliminary amendment filed 12/04/2018.  Claims 31-52 have been subject to restriction/election requirement mailed 07/23/2021.  Claim 31 has been amended, as set forth in Applicant’s Supplemental Response filed 11/04/2021.  Claims 34-52 have been withdrawn from further consideration.  Claim 31 has been amended, and Claim 32 has been cancelled, as set forth in Applicant’s amendment filed 05/26/2022.  Claim 33 is amended, and Claims 34-52 are cancelled, as set forth in Examiner’s amendment below.  Claims 31 and 33 are allowed.
Information Disclosure Statement
The information disclosure statement filed 05/26/2022 fails in part to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of Huang et al., “Application of time-resolved fluorescence immunoassay for detection of alpha-fetoprotein and the clinical significance thereof," Fujian Med. J., vol. 28. No. 1, pp. 115-116 (2006), that is not in the English language.  
This reference, upon submission by Applicant of an English translation, has been considered as to the merits and included in the PTO-892 form attached to the instant Office action.  
Withdrawn Objections/Rejections
I.	The objection to /rejections of Claim 32 are moot in view of Applicant’s cancellation of the claim.
II.	The objection to Claims 31 and 33 is withdrawn in view of Applicant’s and Examiner’s amendment of the claims.
III.	The rejection of Claims 31 and 33 on the basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendment of the claims and argument.
IV.	The rejection of Claims 31 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
V.	The rejection of Claims 31 and 33 under 35 U.S.C. 103 as being unpatentable over Bookout et al., “Development of a Dual-Label Time-Resolved Fluorometric Immunoassay for the Simultaneous Detection of Two Recombinant Proteins in Potato,” J. Agric. Food Chem., 2000, vol. 48, No 12, pp. 5868–5873, in view of Lamarque et al., US 2014/0336373 A1, published 11/13/2014; and Meltola et al., US 2013/0210165, published 08/15/2013, is withdrawn in view of Applicant’s amendment of the claims and argument.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with James T. Masters on 07/07/2022 and 07/11/2022.
(a)	Claim 33 is amended to read as follows 
“The assay according to claim 31, wherein the at least one first and at least one second analyte-specific binding components are selected from the group consisting of a polyclonal antibody which may be genetically or chemically modified, a monoclonal antibody which may be genetically or chemically modified, an antigen, a protein, a peptide, a glycoprotein, a sugar, an oligosaccharide, a polysaccharide, a nucleotide sequence, a hapten, a lectin, an enzyme, a receptor, and an aptamer.”
(b)	Claims 34-52 are cancelled

Withdrawal of Election Species Requirement
Claims 31 and 33 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 07/23/2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 31 and 33 are allowed and renumbered as Claims 1 and 2.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 31 and 33 are allowed because the prior art does not teach or fairly suggest to include, in a binding assay, at least one first analyte-specific binding component immobilized onto a coated or uncoated solid support, at least one second analyte-specific binding component labelled with at least one first chelate, and a non-specific reagent recited in the instant claims, which non-specific reagent, in the presence of the at least one first analyte-specific binding component and the at least one second analyte-specific binding component, reduces non-specific background luminescence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641